Exhibit 10.1

LOGO [g33486g88b04.jpg]

AMENDMENT TWO TO THE ORDERING DOCUMENT

 

ORACLE CONTRACT INFORMATION

 

This document (this “Amendment”) amends the ordering document dated October 31,
2007 (the “ordering document”) between NetSuite, Inc. (“you”) and Oracle
America, Inc., which is (a successor in interest to Oracle USA, Inc. and has
assumed all rights and obligations of Oracle USA, Inc under the ordering
document. All references to “Oracle” in the ordering document specified above,
as amended, shall mean Oracle America, Inc. (hereinafter “Oracle”). All terms
used but not otherwise defined in this Amendment shall have the meanings given
to such terms in the ordering document.

 

WHEREAS, subject to the terms and conditions of this Amendment, the parties
desire to amend the ordering document as follows:

 

•  

extend the Unlimited Deployment Period to end on May 31, 2014 (or such earlier
period as set forth in sections C.1.c or C.3 of the ordering document), and

 

•  

add to the Deployment Programs, the programs set forth on Exhibit A to this
Amendment (the “Additional Deployment Programs”)

WHEREAS, the parties also desire to amend and update certain other provisions of
the ordering document, as set forth below;

NOW THEREFORE, in consideration of the representations and agreements contained
in this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend the
ordering document as follows:

 

1. CHANGES TO THE ORDERING DOCUMENT

The ordering document shall be amended as follows:

 

a. Amend and restate the license grant set forth in section A of the ordering
document, effective as of the effective date of this Amendment, by deleting the
second, third, fourth, and fifth paragraphs and License Summary table in section
A and replacing them with the following:

“The programs designated below with one (1) asterisk (“*”) are for use on an
unlimited number of Processors during the Unlimited Deployment Period (as
defined in section C.1.a below), subject to the fixing requirements and all
other terms and conditions of this ordering document (each such program being
referred to as an “Unlimited Deployment Program” and collectively as the
“Unlimited Deployment Programs”).

The programs designated below with two (2) asterisks (**) are for use on up to
the quantity of Processors indicated in the table below during the Deployment
Period (as defined in section C.1.a below), subject to the fixing requirements
and all other terms and conditions of this ordering document (each such program
being referred to as a “Capped Deployment Program” and collectively as the
“Capped Deployment Programs”).

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 1 of 12



--------------------------------------------------------------------------------

The Unlimited Deployment Programs and the Capped Deployment Programs are
collectively referred to herein as the “Deployment Programs”.

Notwithstanding the terms of Amendment Two to this ordering document, the
programs designated with three (3) asterisks (***) remain licensed for the
Deployment Period set forth in the ordering document as amended by Amendment One
to the Ordering Document dated November 30, 2009 (the “Original Deployment
Period”) and such Original Deployment Period shall not be extended in Amendment
Two with regard to such programs. All other terms of this Amendment Two shall
apply to the programs designated with three (3) asterisks (***). You shall be
required to comply with requirements in section C.1.b with regard to such
programs as of the original Certification Date set forth in C.1.b of this
ordering document, as left unchanged and unaffected by the terms of Amendment
Two (such original Certification Date being April 30, 2011).

All fees on this ordering document are in US Dollars.

 

Product Description / License Type

        Quantity     

*Oracle Database Enterprise Edition – Processor Perpetual

        Unlimited     

*Coherence Grid Edition – Processor Perpetual

        Unlimited     

*WebLogic Suite – Processor Perpetual

        Unlimited     

**Oracle GoldenGate – Processor Perpetual

        Up to 100     

** Database Vault – Processor Perpetual

        Up to 22     

**Oracle Advanced Compression – Processor Perpetual

        Up to 22     

***Oracle Partitioning – Processor Perpetual

        Unlimited     

***Oracle Diagnostics Management Pack – Processor Perpetual

        Unlimited     

***Oracle Tuning Management Pack – Processor Perpetual

        Unlimited     

***Coherence Real Time Client – Processor Perpetual

        Unlimited     

***Real Application Clusters – Processor Perpetual

        Up to 100     

***Data Mining – Processor Perpetual

        Up to 20”     

You acknowledge and agree that the programs listed in the table above represent
all the programs that you are licensed for under the ordering document, as
amended by this Amendment.

 

b. Sections B.1 (Commencement Date) and subsections b and c of section B.3
(Fees, Invoicing, and Payment Obligation) of the ordering document shall not
apply to this Amendment.

 

c. Delete section B.5 (Total Support Stream) of the ordering document in its
entirety and replace it with the following:

“Total Support Stream

For purposes of this ordering document, the “Total Support Stream” shall mean:
(i) the technical support for the Converted and Replaced Licenses as defined in
section 5 (Converted and Replaced Licenses) of Amendment Two to this ordering
document; (ii) the net technical support fees specified in section 2 (Fees,
Invoicing and Payment Obligations) of Amendment Two to this ordering document;
(iii) the technical support for all Oracle programs licensed by your merged or
acquired entities, as described in section C.2 below; and (iv) the technical
support for any program licenses purchased under section D.1 (Price Hold) of
this ordering document and section 1.g of Amendment Two to the ordering
document.

 

d. For purposes only of the Deployment Programs listed in section A (as amended
by Amendment Two) that are designated with one (1) asterisk (*) or two
(2) asterisks (**) , Section C.1.a shall be amended as follows:

 

  •  

In the first sentence of the first paragraph of Section C.1.a (General) of the
ordering document, delete “specified in section A, for forty-two (42) months
from the effective date of this ordering document” and replace it with
“specified in section A and Amendment Two to this ordering document, from the
effective date of this ordering document until May 31, 2014”.

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 2 of 12



--------------------------------------------------------------------------------

  •  

In the first sentence of the second paragraph of Section C.1.a (General) of the
ordering document, delete “on the date that is forty-two (42) months from the
effective date of this ordering document” and replace with “On May 31, 2014”.

 

  •  

In the third line of the first sentence of the second paragraph of Section C.1.a
(General) of the ordering document, delete “such date that is forty-two months
from the effective date of this ordering document” and replace with “May 31,
2014”.

 

e. In section C.2.a delete “$6,700,000.00” and replace with “$16,600,000.00”.

 

f. Delete Section B.6 (Customer Definition) and replace with the following:

“6. Customer Definition

Notwithstanding anything to the contrary in the agreement, for purposes of this
ordering document only, “you” and “your” shall mean (a) NetSuite, Inc.,
(b) NetSuite, Inc.’s majority owned subsidiaries specified on the attached
Subsidiary Exhibit (Exhibit C) as of the effective date of this ordering
document (each such entity shall be termed an “Existing Majority Entity” and
collectively as the “Existing Majority Entities”), and (c) the Qualifying
Entities (as defined in section C.2 below) that have been added to the
Subsidiary Exhibit (Exhibit D) after the effective date of this ordering
document in accordance with the terms of section C.2. below. NetSuite, Inc.
warrants that it has the authority to bind the Existing Majority Entities and
Qualifying Entities, if applicable, to the terms of this ordering document and
the agreement and further warrants that NetSuite, Inc. shall be responsible for
a breach of such terms by any Existing Majority Entity and/or Qualifying Entity.
Except as provided for in section C.4 (Divestiture) below, other than NetSuite,
Inc. and the Existing Majority Entities and the Qualifying Entities, none of
your affiliates, majority or minority owned subsidiaries, parent companies, or
any entities created through a divestiture or reorganization of your company may
access or use any of the program licenses acquired under this ordering document
(including, without limitation, the licenses of the Deployment Programs) and
such programs may not be used for the benefit of (e.g., to track or process the
data of or for) such entities. Notwithstanding the foregoing, if at any time
during the Deployment Period (as defined in section A of the ordering document)
an Existing Majority Entity or Qualifying Entity ceases to satisfy all the
requirements of an Existing Majority Entity or Qualifying Entity, as applicable,
under this ordering document (including, without limitation, remaining a
majority owned subsidiary of NetSuite, Inc, then such entity shall no longer be
included in the definition of “you” under this ordering document, and must
immediately cease accessing, using and/or otherwise benefiting from the program
licenses acquired under this ordering document including, without limitation,
the licenses of the Deployment Programs.”

The Subsidiary Exhibit attached to this Amendment as Exhibit C shall be added as
a new Exhibit D (Subsidiary Exhibit) to the ordering document.

 

g. Delete the first three paragraphs of section C.2. (Acquisition and Merger),
remove section C.2.a in its entirety and replace it with the following:

“If, during the Unlimited Deployment Period, you acquire by merger or
acquisition, more than fifty percent (50%) of the voting stock and/or assets of
another entity (each such acquired entity shall individually be referred to as a
“Majority Acquired Entity”), then, within sixty (60) days of the consummation of
such merger or acquisition, you shall provide Oracle with a written
certification, signed by an authorized C-level executive of your company,
attesting to each of the below as of the acquisition/merger closure date:
(i) the number of employees in such Majority Acquired Entity as of the
acquisition/merger closure date (such number of employees

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 3 of 12



--------------------------------------------------------------------------------

being referred to as the “Added Employee Count”), and (ii) the quantities
(regardless of license type or version) of any existing program licenses of the
Unlimited Deployment Programs possessed by such Majority Acquired Entity (the
“Existing Program Licenses”) and the amount of the existing technical support
fees for such Existing Program Licenses (the “Existing Technical Support Fees”).
For purposes of this section, “Employee(s)” shall be defined as all of the
Majority Acquired Entity’s full-time, part-time, and temporary employees, and
all of your Majority Acquired Entity’s, contractors and consultants, in
addition, if the Majority Acquired Entity outsources any business function(s),
to another company, all of the full-time, part-time, temporary employees and
agents, contractors and consultants that are providing the outsourcing services
for the Majority Acquired Entity must be counted for the purposes of calculating
the Added Employee Count of the Majority Acquired Entity.

During the Unlimited Deployment Period, upon Oracle’s request, you must provide
Oracle with a list of all of your Majority Acquired Entities as of the date of
such request and relevant information regarding each such entity, for purposes
of determining your compliance with this section C.2, provided, however, that
this does not relieve you of any of your other obligations under this section
C.2.

Upon Oracle’s receipt of the above certification with respect to a Majority
Acquired Entity, the following terms and conditions shall apply:

a. Majority Acquired Entities included in the Unlimited Deployment Right. A
Majority Acquired Entity shall be included in your Unlimited Deployment Right
for the remainder of the Unlimited Deployment Period, subject to the terms and
conditions of this ordering document and the agreement, provided that, as of the
date of the acquisition/ merger closure date of the applicable Majority Acquired
Entity (1) you have continuously maintained the Total Support Stream, (2) the
Added Employee Count for such Majority Acquired Entity is equal to or less than
250 employees, and (3) the Added Employee Count for such Majority Acquired
Entity plus the aggregate Added Employee Accounts for all Qualifying Entities
(as defined below) is equal to or less than 250, (4) you and such Majority
Acquired Entity comply with the requirements of section C.2.c below with respect
to any Existing Program Licenses and Existing Technical Support Fees of such
Majority Acquired Entity, and (5) you and Oracle execute an amendment to this
ordering document that adds such Majority Acquired Entity to the Subsidiary
Exhibit (Exhibit A). Each Majority Acquired Entity that is included in the
Unlimited Deployment Right under the terms of this section shall be individually
referred to as a “Qualifying Entity” and collectively as the “Qualifying
Entities”.”

 

h. In section D.1.a of the ordering document delete “For a period of four
(4) years from the effective date of this ordering document” and replace with
the “From the effective date of this ordering document until May 31, 2014,”

In Exhibit A (Price Hold) of the ordering document, delete the price hold table
and replace with the following table:

 

Product Description

   Metric         Quantity         License
Fee         First Year Software
Update License &
Support Fee     

Oracle Database Enterprise Edition

   Processor         1         16,625.00         3,657.50     

Database Vault

   Processor         1         8,050.00         1,771.00     

Oracle Advanced Compression

   Processor         1         4,025.00         885.50     

Oracle GoldenGate

   Processor         1         6,125.00         1,347.50     

Coherence Grid Edition

   Processor         1         8,750.00         1,925.00     

WebLogic Suite

   Processor         1         15,750.00         3,465.00     

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 4 of 12



--------------------------------------------------------------------------------

2. FEES, INVOICING AND PAYMENT OBLIGATIONS

You agree to pay Oracle the license and services fees set forth in the table
below for the program licenses and twelve (12) months of technical support
services acquired under this Amendment.

 

     Net Fee    

Net Fees

   6,427,751.27*    

 

* Note: Included in the Net Fees above are support fees for the initial 12
months of support totaling $1,227,751.00.

All fees under this Amendment are non-cancelable and the sums paid
nonrefundable, except as provided in the agreement. All fees on this Amendment
are in US Dollars.

All program licenses and the period of performance for all services acquired
under this Amendment are effective upon shipment of tangible media or upon the
effective date of this Amendment if shipment of tangible media is not required
(such effective date being referred to as the “commencement date”).

License and services fees are invoiced as of the commencement date. Service fees
are invoiced in advance of the service performance; specifically, technical
support fees are invoiced annually in advance.

The technical support fees due under this Amendment shall be reduced by the
amount of unused technical support associated with the Converted and Replaced
Licenses (as defined in section 6 below), provided the invoices for such
technical support have been paid in full. The amount of unused technical support
as of May 31, 2010 is $265,084.18 and represents an estimate of the technical
support fee credit. The actual support fee reduction will be processed as of the
effective date of this Amendment. The Net Fees in Section 2 above have been
reduced by the amount of this estimated credit.

In entering into payment obligations under this Amendment, you agree and
acknowledge that you have not relied on the future availability of any program
or updates. However, (a) if you order technical support for programs licensed
under this Amendment, the preceding sentence does not relieve Oracle of its
obligation to provide such technical support under this Amendment if-and-when
available, in accordance with Oracle’s then current technical support policies,
and (b) the preceding sentence does not change the rights granted to you for any
program licensed under this Amendment, per the terms of this Amendment, the
ordering document, and the agreement. The program licenses provided in this
Amendment are offered separately from any other proposal for consulting services
you may receive or have received from Oracle and do not require you to purchase
Oracle consulting services.

Provided that you comply with the delivery terms in section 3 of this Amendment,
Oracle shall not invoice you for sales tax pursuant to California tax law based
on the net license fees and net technical support fees for the programs listed
in Exhibit A and all updates to these programs delivered by electronic
download; however, you agree to indemnify and hold Oracle harmless from and
against any claims, losses, damages, costs, and expenses arising from imposition
of sales tax based on the net license fees and net technical support fees listed
in section 2 and any updates to these programs delivered by electronic download.

 

3. DELIVERY

Oracle has made available to you for electronic download at the electronic
delivery web site located at the following Internet
URL: http://edelivery.oracle.com/exempt the programs listed in Exhibit A to this
Amendment. Through the Internet URL, you can access and electronically download
to your California location the current production release as of the effective
date below of the software and related program documentation for each program
listed Exhibit A to this Amendment. You shall have 60 days from the effective
date of this Amendment to complete the download of the software and program
documentation. Please be advised that not all programs are available on all
hardware/operating

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 5 of 12



--------------------------------------------------------------------------------

system combinations. For current program availability, please check the
electronic delivery web site specified above. You acknowledge that Oracle is
under no further delivery obligation under this Amendment, electronic download
or otherwise. You agree to execute and return the attached Certificate of
Electronic Delivery simultaneously with the execution and return of this
Amendment.

Provided that you have continuously maintained technical support for the
programs and in the licensed quantities listed in Exhibit A to this Amendment,
Oracle will make available to you for electronic download the updates provided
under technical support to the programs listed in Exhibit A to this Amendment.

Should you require a replacement copy of the software or program documentation,
such replacement copy shall also be delivered electronically. You shall not be
entitled to any replacement copy in the form of tangible media for the software
or the program documentation.

You acknowledge and agree that (a) you have not received any tangible media for
the programs listed in Exhibit A to this Amendment as of the effective date,
(b) any rights to receive tangible media granted under the agreement shall not
be applicable to or provided for the programs listed in Exhibit A to this
Amendment or any updates for these programs and (c) you are solely responsible
for ensuring that tangible media is not ordered by you from Oracle for the
programs listed in Exhibit A to this Amendment or any updates to these programs.

You acknowledge and agree that you have requested to receive all updates
provided by Oracle under Oracle’s Technical Support Services via electronic
delivery and you are solely responsible for ensuring that you do not order
tangible media from Oracle for the programs which you receive via electronic
delivery. In the event that you order updates for delivery via tangible media
shipment (i.e., shipment of CD Pack(s)), sales taxes and interest may be due and
you agree to reimburse Oracle for any applicable sales taxes and interest
(interest rate used will be the applicable state’s rate on sales tax
underpayments) related to acquisition of such updates as specified in the
agreement.

 

4. TECHNICAL SUPPORT

The total annual technical support fees due under the ordering document, as
amended by this Amendment, and specified in the table in section 2 above,
include (a) the existing annual technical support fees for the Converted and
Replaced Licenses (as defined in section 5 below and (b) incremental technical
support fees for the program licenses specified in section A of the ordering
document, as amended by this Amendment.

Software Update License & Support (or any successor technical support offering
to Software Update License & Support, “SULS”) acquired under section 2 of this
Amendment for the programs licensed under section A of the ordering document, as
amended by this Amendment, may be renewed annually, and if you renew such
technical support, then for the first renewal year, the annual renewal amount
for technical support will be $2,372,835.42, for the second and third renewal
years (i.e., the renewal years commencing in 2012 and 2013), the fees for such
technical support will not increase over the prior year’s fees and for the
fourth renewal year (i.e., the renewal year commencing in 2014) the fees for
SULS will not increase by more than 3% over the prior year’s fees. The technical
support caps set forth in the preceding sentence are granted, provided that,
(1) with respect to each technical support renewal year that occurs during the
Deployment Period, you renew the Total Support Stream (as amended by this
Amendment), and (2) with respect to each technical support renewal year that
occurs after the end of the Deployment Period, you renew the total technical
support due under the ordering document (as amended by this Amendment) for the
same number of licenses for the same programs as the previous year. The parties
agree that the technical support caps set forth in this paragraph replace the
technical support caps set forth in section E.1 of the ordering document, which
shall be deemed deleted and of no further force or effect.

Nothing in this Amendment shall be deemed to relieve you of your obligation to
maintain all of the components of the Total Support Stream (as amended by this
Amendment) in order to receive your Deployment Right and technical support for
the program licenses acquired under the ordering document (as amended by this
Amendment). Notwithstanding anything to the contrary in this section, you
acknowledge that the Total Support Stream and the technical support fees owed by
you for the program licenses acquired under the ordering document (as amended by
this Amendment) may also increase as a result of any mergers or acquisitions of
Majority Acquired Entities in accordance with section C.2 of the ordering
document, and/or the purchase of program licenses under section D.1 of the
ordering document (as amended in section 1.g above), and/or inclusion of any
Omitted Licenses (as defined in section 5 below).

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 6 of 12



--------------------------------------------------------------------------------

5. CONVERTED AND REPLACED LICENSES

a. General. The parties agree that the terms of this section shall be deemed to
replace the terms of section F.1 of the ordering document. In connection with
the rights granted under this Amendment, all licenses of any versions or
releases of the Deployment Programs (including, the Additional Deployment
Programs) that were acquired by you, the Existing Majority Entities and the
Qualifying Entities prior to the effective date of this Amendment (including,
without limitation, all of the programs licensed under section A of the ordering
document prior to the effective date of this Amendment) shall be converted and
replaced as of the effective date of this Amendment (the “Converted and Replaced
Licenses”). The Converted and Replaced Licenses shall also include all of the
program licenses originally listed on the Converted and Replaced Licenses
Exhibit attached to the ordering document. The Converted and Replaced Licenses
are specified on the Converted and Replaced Licenses Exhibit (Exhibit B)
attached to this Amendment which the parties agree replaces the Converted and
Replaced Licenses Exhibit attached to the ordering document. All references to
Converted and Replaced Licenses in the ordering document shall be deemed to
refer to the Converted and Replaced Licenses as defined in this paragraph. You
will no longer have any right to use the Converted and Replaced Licenses, nor
will you be permitted to reinstate the Converted and Replaced Licenses. You
shall not be entitled to a credit or refund of license fees for the Converted
and Replaced Licenses.

b. Omitted Licenses. The parties agree that they have worked in good faith to
list on the Converted and Replaced Licenses Exhibit attached to this Amendment
all licenses of any versions or releases of the Deployment Programs (including,
the Additional Deployment Programs) that were acquired by you prior to the
effective date of this Amendment including, without limitation, all of the
program licenses acquired under section A of the ordering document prior to the
effective date of this Amendment and all of the program licenses originally
listed on the Converted and Replaced Licenses Exhibit attached to the ordering
document. However, the parties acknowledge that some of such licenses may have
been inadvertently omitted (“Omitted Licenses”) from the Converted and Replaced
Licenses Exhibit and that technical support fees associated with the Omitted
Licenses were therefore excluded from the Total Support Stream. If at any time
following the effective date of this Amendment either you or Oracle discovers
any Omitted Licenses, then the parties agree that: (i) you will continue to pay
all technical support fees due in connection with the Omitted Licenses during
the Deployment Period, and (ii) the parties will amend the ordering document to
add the Omitted Licenses to the Converted and Replaced Licenses Exhibit and to
include the technical support fees associated with the Omitted Licenses in the
Total Support Stream. You shall not be entitled to a refund or credit of any
license and/or technical support fees as the result of any adjustment specified
herein.

 

6. ORDER OF PRECEDENCE

The parties agree that the terms of this Amendment will prevail in the event of
any inconsistencies with any terms of the ordering document.

Other than the addition of the changes above, the terms and conditions of the
ordering document remain unchanged and in full force and effect.

 

7. TERRITORY

The program listed in Exhibit A of this Amendment Two are for use worldwide,
subject to US export laws.

To enable Oracle to provide support services and accurately report revenue for
tax purposes, it is estimated that the program licenses initially acquired
hereunder shall be installed and/or accessed in each applicable country as
listed below. Your use of the programs is not limited to these estimates.

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 7 of 12



--------------------------------------------------------------------------------

Programs – Country

All programs listed in Exhibit A of this Amendment Two —100% usage in U.S

 

ORACLE AMERICA, INC.     NETSUITE, INC. Signature:   /s/ Kelly Herron    
Signature:   /s/ James McGeever Name:   Kelly Herron     Name:   James McGeever
Title:   Manager     Title:   CFO Signature Date:   May 29, 2010    
Signature Date:   5/28/10 Effective Date:   May 31   , 2010    

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 8 of 12



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL DEPLOYMENT PROGRAMS

 

Product Description / License Type

   Quantity     

*WebLogic Suite – Processor Perpetual

   Unlimited     

**Oracle GoldenGate – Processor Perpetual

   Up to 100     

** Database Vault – Processor Perpetual

   Up to 22     

** Oracle Advanced Compression – Processor Perpetual

   Up to 22     

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 9 of 12



--------------------------------------------------------------------------------

EXHIBIT B

CONVERTED AND REPLACED LICENSES

 

Existing License

   Existing
Quantity         Existing License Type         CSI #

WebLogic Server Standard Edition – Processor Perpetual

   1         Processor         16569272

WebLogic Server Standard Edition – Processor Perpetual

   1         Processor         16569272

Real Application Clusters – Processor Perpetual

   100         Processor         15654859

Partitioning – Processor Perpetual

   116         Processor         15654859

Data Mining – Processor Perpetual

   20         Processor         15654859

Tuning Management Pack – Nonstandard User

   640         Non standard User         15654859

Diagnostic Management Pack – Nonstandard User

   640         Non standard User         15654859

Internet Application Server Java Edition – Processor Perpetual

   182         Processor         15654859

Coherence Real Time Client – Processor Perpetual

   124         Processor         15654859

Oracle Database Enterprise Edition – Processor Perpetual

   360         Processor         15654859

Coherence Grid Edition – Processor Perpetual

   124         Processor         15654859

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 10 of 12



--------------------------------------------------------------------------------

Exhibit C

Subsidiary Exhibit

OpenAir, Inc.

QuickArrow, Inc

NetSuite Australia PTY LTD.

NetSuite Canada Inc.

NetSuite Hong Kong Limited

NetSuite K.K.

NetSuite (Philippines) Inc.

NetSuite Software (Asia Pacific) Pte. Ltd.

NetSuite UK Limited

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 11 of 12



--------------------------------------------------------------------------------

CERTIFICATE OF ELECTRONIC DELIVERY

This Certificate of Electronic Delivery is executed as of the effective date set
forth below by NetSuite, Inc. (“you”) and relates to the electronic delivery of
certain software programs provided by Oracle America, Inc. (“Oracle”). This
Certificate of Electronic Delivery shall be governed by the terms of the Oracle
License and Service Agreement between you and Oracle dated May 7, 2007, (the
“agreement”).

 

1. As of the date of this Certificate of Electronic Delivery, you agree that
Oracle has provided you with an Internet URL through which you can download all
the programs provided in Exhibit A to the Amendment Two between Oracle and you
dated                     , 2010, (the “Amendment Two”). You will have 60 days
from the effective date of the Amendment to complete your download of the
programs provided.

 

2. You agree that Oracle has completed all of the delivery responsibilities
required by the Amendment Two and the agreement and no additional shipment of
the programs on tangible media (CD’s, Disks, Tapes, etc.) shall be provided or
is required.

The Effective Date of this Certificate of Electronic Delivery is 5/28/10.

 

NetSuite, Inc. By:   /s/ James McGeever Name:   James McGeever Title:   CFO

 

Issued by Oracle America, Inc. 12-MAY-2010

Page 12 of 12



--------------------------------------------------------------------------------

LOGO [g33486g36h97.jpg]

  Page 1 of 1  

Payment Schedule

No.     37456    

 

 

Customer:       Netsuite Inc.        Executed by Customer (authorized
signature):                   By:    /s/ James McGeever         Address:  
    2955 Campus Dr., Suite 350     Name:    James McGeever                 San
Mateo, CA 94403     Title:    CFO       Contact:         Executed by Oracle
Credit Corporation:         Phone:         By:    /s/ Anil Vora         Order:  
    Amendment Two to OD dated 31 Oct 2007 dated 12 May 2010     Name:    Anil
Vora         Agreement:       *See Asterisk dated     Title:    Vice President  
      PPA No.:       4256 dated 28 Apr 05                         
Payment Schedule Effective Date:        
29 May 2010                                                     

 

System:

              Payment Schedule:                     Payment Amount:      
    Due Date: Software:   $6,427,751.27   *     1 @ $361,543       01-Sep-10
Support:   $7,118,506.35   2nd, 3rd, & 4th year     1 @ $1,470,000      
01-Dec-10 Education:           12 @ $1,001,200      
Quarterly beginning 01-Jun-11 Consulting:                 through 01-Mar-14
Other:                 System Price:       $13,546,257.62       * Includes
License and 1st Year Technical Support                  

 

 

Transaction Specific Terms:

For this Contract, the rate used in PPA Section 3, Paragraph 2, Subsection (i)
shall be the lesser of the rate in the Contract or 3%. Future increases in
support fees, if any, are not included in the System Price or Payment Amounts.
Such increases shall be due separately to the applicable Supplier from Customer.
*U.S.-Term-OCSAV040407-Netsuite Inc. -11365829-27-May-07

 

Optional (if this box is checked):

¨  The Customer has ordered the System from an alliance member/agent of Oracle
Corporation or one of its affiliates, whose name and address are specified
below. Customer shall provide OCC with a copy of such Order. The System shall be
directly licensed or provided by the Supplier specified in the applicable Order
and Agreement, each of which shall be considered a separate contract. Customer
has entered into the Order and Agreement based upon its own judgment, and
expressly disclaims any reliance upon statements made by OCC about the System,
if any. Customer’s rights with respect to the System are as set forth in the
applicable Order and Agreement and Customer shall have no right to make any
claims under such Order and Agreement against OCC or its Assignee. Neither
Supplier nor any alliance member/agent is authorized to waive or alter any term
or condition of this Contract. If within ten days of the Payment Schedule
Effective Date, OCC is provided with Customer invoices for the System specifying
applicable Taxes, then OCC may add the applicable Taxes in accordance with this
Contract.

 

Alliance Member/Agent:

       

Address:

       

Contact: Phone:

      Phone:          

 

 

This Payment Schedule is entered into by Customer and Oracle Credit Corporation
(“OCC”) for the acquisition of the System from Oracle Corporation, an affiliate
of Oracle Corporation, an alliance member/agent of Oracle Corporation or any
other party providing any portion of the System (“Supplier”). This Payment
Schedule incorporates by reference the terms and conditions of the
above-referenced Payment Plan Agreement (“PPA”) to create a separate Contract
(“Contract”).

A.    PAYMENTS: This Contract shall replace Customer’s payment obligation under
the Order and Agreement to Supplier, to the extent of the System Price listed
above, upon Customer’s delivery of a fully executed Order, Agreement, PPA,
Payment Schedule, and any other documentation required by OCC, and execution of
the Contract by OCC. Customer agrees that OCC may add the applicable Taxes due
on the System Price to each Payment Amount based on the applicable tax rate
invoiced by Supplier at shipment. OCC may adjust subsequent Payment Amounts to
reflect any change or correction in Taxes due. If the System Price includes
support fees for a support period that begins after the first support period,
such future support fees and the then relevant Taxes will be paid to

Supplier as invoiced in the applicable support period from the Payment Amounts
received in that period. The balance of each Payment Amount, unless otherwise
stated, includes a proportional amount of the remaining components of the System
Price excluding such future support fees, if any.

B.    SYSTEM: Software shall be accepted, and the services shall be deemed
ordered pursuant to the terms of the Agreement. Customer agrees that any
software acquired from Supplier to replace any part of the System shall be
subject to the terms of the Contract. Any claims related to the performance of
any component of the System shall be made pursuant to the Order and Agreement.
Neither OCC nor Assignee shall be responsible to Customer for any claim or
liability pertaining to any performance, actions, warranties or statements of
Supplier.

C.    ADMINISTRATIVE: Customer agrees that OCC or its Assignee may treat
executed faxes or photocopies delivered to OCC as original documents; however,
Customer agrees to deliver original signed documents if requested. Customer
agrees that OCC may insert the appropriate administrative information to
complete this form. OCC will provide a copy of the final Contract upon request.




--------------------------------------------------------------------------------

LOGO [g33486g85h26.jpg]      I     Credit Corporation   Payment Plan Agreement

Customer:       NetSuite, Inc.        Executed by Customer (authorized
signature):                   By:    /s/ James McGeever         Address:  
    2955 Campus Dr.     Name:    James McGeever                 San Mateo, CA
94403-2511     Title:    C.F.O.                 Executed by Oracle Credit
Corporation:         Phone:         By:    /s/ Nancy Coquioco         PPA No.:  
    4256     Name:    Nancy Coquioco         Effective Date:       28-Apr-05    
Title:    Contracts Manager            

 

 

The Payment Plan Agreement (“PPA”) is entered into by Customer and Oracle Credit
Corporation (“OCC”) to provide for the payment of the System Price specified in
a Payment Schedule on an installment basis. The System (as defined below) is
being acquired from Oracle Corporation, an alliance member/agent of Oracle
Corporation or any other party providing any portion of the System (“Supplier”).
Each Payment Schedule shall specify the Software and other products and
services, which items together with any upgrade, transfer, substitution, or
replacement thereof, shall comprise the “System.” Each Payment Schedule shall
incorporate the terms and conditions of the PPA to form a “Contract,” and the
System specified therein shall be subject to the terms and conditions of such
Contract. The System shall be licensed or provided to Customer directly by
Supplier pursuant to the terms of the Order and Agreement specified in the
Contract. Except as provided under the Contract, Customer’s rights and remedies
under the Order and Agreement, including Supplier’s warranty and refund
provisions, shall not be affected.

1. PAYMENT SCHEDULE: Customer agrees to pay OCC the Payment Amounts in
accordance with the Contract, with each payment due and payable on the
applicable Due Date. If full payment of each Payment Amount and other amounts
payable is not received by OCC within 10 days of each Due Date, Customer agrees
to pay to OCC interest on the overdue amount at the rate equal to the lesser of
one and one-half percent (1.5%) per month, or the maximum amount allowed by law.
Unless stated otherwise, Payment Amounts exclude any applicable sales, use,
property or any other tax allocable to the System, Agreement or Contract
(“Taxes”). Any amounts or any Taxes payable under the Agreement which are not
added to the Payment Amounts due under the Contract are due and payable by
Customer, and Customer shall remain liable for any filing obligations.
Customer’s obligation to remit Payment Amounts to OCC or its assignee in
accordance with the Contract is absolute, unconditional, noncancellable,
independent, and shall not be subject to any abatement, set-off, claim,
counterclaim, adjustment, reduction, or defense for any reason, including but
not limited to, any termination of any Agreement, or performance of the System.

2. ASSIGNMENT: Customer hereby consents to OCC’s assignment of all or a portion
of its rights and interests in and to the Contract to third-parties
(“Assignee”). OCC shall provide Customer notice thereof. Customer and OCC agree
that Assignee shall not, because of such assignment, assume any of OCC’s or
Supplier’s obligations to Customer. Customer shall not assert against Assignee
any claim, defense, counterclaim or setoff that Customer may have against OCC or
Supplier. Customer waives all rights to make any claim against Assignee for any
loss or damage of the System or breach of any warranty, express or implied, as
to any matter whatsoever, including but not limited to the System and service
performance, functionality, features, merchantability or fitness for a
particular purpose, or any indirect, incidental or consequential damages or loss
of business. Customer shall pay Assignee all amounts due and payable under the
Contract, but shall pursue any claims under any Agreement solely against
Supplier. Except when a Default occurs, neither OCC nor Assignee will interfere
with Customer’s quiet enjoyment or use of the System in accordance with the
Agreement’s terms and conditions.

 

3. DEFAULT; REMEDIES: Any of the following shall constitute a Default under the
Contract: (i) Customer fails to pay when due any sums due under any Contract;
(ii) Customer breaches any representation or fails to perform any obligation in
any Contract; (iii) Customer materially breaches or terminates the license
relating to Software; (iv) Customer defaults under a material agreement with
Assignee; or (v) Customer becomes insolvent or makes an assignment for the
benefit of creditors, or a trustee or receiver is appointed for Customer or for
a substantial part of its assets, or bankruptcy, reorganization or insolvency
proceedings shall be instituted by or against Customer.

In the event of a Default that is not cured within thirty (30) days of
its occurrence, OCC may: (i) require all outstanding Payment Amounts and other
sums due and scheduled to become due (discounted at the lesser of the rate in
the Contract or five percent (5%) per annum simple interest) to become
immediately due and payable by Customer; (ii) pursue any rights provided under
the Agreement, as well as terminate all of Customer’s rights to use the System
and related services, and Customer agrees to cease all use of the System; and
(iii) pursue any other rights or remedies available at law or in equity. In the
event OCC institutes any action for the enforcement of the collection of Payment
Amounts, there shall be due from Customer, in addition to the amounts due above,
all costs and expenses of such action, including reasonable attorneys’ fees. No
failure or delay on the part of OCC to exercise any right or remedy hereunder
shall operate as a waiver thereof, or as a waiver of any subsequent breach. All
remedies are cumulative and not exclusive. Customer acknowledges that upon a
default under the Contract, no party shall license, lease, transfer or use any
Software in mitigation of any damages resulting from Customer’s Default.

4. CUSTOMER’S REPRESENTATIONS AND COVENANTS: Customer represents that,
throughout the term of the Contract, the Contract has been duly authorized and
constitutes a legal, valid, binding and enforceable agreement of Customer. Any
transfer or assignment of Customer’s rights or obligations in the System, or
under the Agreement or the Contract shall require OCC’s and Assignee’s prior
written consent. A transfer shall include a change in majority ownership of
Customer. Customer agrees to promptly execute any ancillary documents and take
further actions as OCC or Assignee may reasonably request, including, but not
limited to, assignment notifications, acceptance certificates, certificates of
authorization, registrations, and filings. Customer agrees to provide copies of
Customer’s balance sheet, income statement, and other financial reports as OCC
or Assignee may reasonably request.

5. MISCELLANEOUS: The Contract shall constitute the entire agreement between
Customer and OCC regarding the subject matter herein and shall supersede any
inconsistent terms set forth in the Order, Agreement or any related agreements,
Customer purchase orders and all prior oral and written understandings. If any
provision of the Contract is invalid, such invalidity shall not affect
the enforceability of the remaining terms of the Contract.
Customer’s obligations under the Contract shall commence on the Effective Date
specified therein. Except for payment terms specified in the Contract, Customer
remains responsible for all the obligations under each Agreement. Each Payment
Schedule, and any changes to a Contract or any related document, shall take
effect when executed by OCC. The Contract shall be governed by the laws of
the State of California and shall be deemed executed in Redwood Shores, CA as of
the Contract Effective Date.
